                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


FRED L. NANCE, JR.,

                       Plaintiff,
                                          Case No. 16-11635
            v.
                                          Judge Harry D. Leinenweber
NBCUNIVERSAL MEDIA, LLC,
et al.,

                      Defendants.


                      MEMORANDUM OPINION AND ORDER

      Plaintiff     Fred   Nance    Jr.   (“Nance”)   alleges   that   his

 employers unlawfully discriminated against him on the basis of

 his age, sex, and race, during his time working as an extra on

 the television show Chicago Med.         For the reasons stated herein,

 Defendant Empire Casting’s Motion for Summary Judgment (Dkt.

 No. 119)    is    granted.   Defendants     NBCUniversal   Media,     LLC,

 Universal Television LLC, Open 4 Business Productions LLC, and

 Joan Philo Casting’s (collectively, the “Universal Defendants”)

 Motion for Summary Judgment (Dkt. No. 114) is also granted.

                              I.    BACKGROUND

      The Court will first address several procedural issues

 related to these summary judgment motions before turning to the

 undisputed facts.
                        A.   Procedural History

     Nance filed this suit in December 2016. After amending his

pleadings   several   times,      the   Universal      Defendants     moved   to

dismiss various counts in Nance’s Third Amended Complaint. The

Court granted in part and denied in part that motion. See Nance

v. NBCUniversal Media, LLC, No. 16-11635, 2018 WL 1762440 (N.D.

Ill. Apr. 12, 2018). Thus, the entirety of Nance’s Third Amended

Complaint remains pending against Empire Casting, while only

certain claims from the Third Amended Complaint remain pending

against the Universal Defendants. The Universal Defendants and

Empire Casting have moved separately for summary judgment on the

remainder of Nance’s claims.

              1.    Nance’s Request to Defer Ruling on
                      Motion for Summary Judgment

     In his response brief in opposition to summary judgment,

Nance invokes Federal Rule of Civil Procedure 56(d) and asks the

Court to defer ruling on the motions for summary judgment so

that Nance may conduct additional discovery. (See Pl.’s Resp. to

Summ. J. at 17-18, Dkt. No. 129.) Rule 56(d) states that if the

non-movant in a summary judgment proceeding shows by affidavit

or declaration that, for specified reasons, he cannot present

facts essential to justify his opposition, the Court may defer

considering   the   motion   or    deny     it   and   allow   time    to   take

additional discovery. FED. R. CIV. P. 56(d). Nance filed a lengthy


                                    - 2 -
declaration to support his Rule 56(d) and his Statement of

Additional Facts. (See Nance Decl., Dkt. No. 132.)

      However,    Nance’s         request    fails      both    procedurally       and

substantively.     Procedurally,        Nance’s        Rule    56(d)    argument    is

unavailing because he has not made any motion under that rule.

The Seventh Circuit has made clear that Rule 56(d) requires a

motion. See Deere & Co. v. Ohio Gear, 462 F.3d 701, 706 (7th

Cir. 2006) (“When a party thinks it needs additional discovery

in order to oppose a motion for summary judgment . . . Rule 56(f)

[now Rule 56(d)] provides a simple procedure for requesting

relief: move for a continuance and submit an affidavit explaining

why the additional discovery is necessary.”); Farmer v. Brennan,

81 F.3d 1444, 1449 (7th Cir. 1996) (“When a party is unable to

gather the materials required by Rule 56(e), the proper course

is   to   move   for     a   continuance       under    Rule    56(f)    [now   Rule

56(d)].”). A Rule 56(d) motion “must state the reasons why the

party cannot adequately respond to the summary judgment motion

without further discovery and must support those reasons by

affidavit.” Deere & Co., 462 F.3d at 706. Nance has yet to make

a Rule 56(d) motion, which constitutes procedural error. See

Spierer v. Rossman, No. 1:13-CV-00991, 2014 WL 4908023, at *7

(S.D. Ind. Sept. 30, 2014) (finding that plaintiffs committed

procedural       error       by     filing      a      Rule     56(d)     affidavit



                                       - 3 -
contemporaneously   with   their    response     to   summary   judgment,

rather than moving for 56(d) relief), aff’d, 798 F.3d 502 (7th

Cir. 2015).

     Furthermore, Nance’s request is substantively deficient.

Nance’s   declaration   addresses   his   Rule    56(d)   argument   only

briefly. (See Nance Decl. ¶¶ 4-5, 17 (“Plaintiff is requesting

more discovery . . . to find out if [Defendants] have any signed,

written statements from the primary accusers, Ashland Thomas and

Jennyfer Mumfer; and to get a written response from Attorneys

Michael Tracy and Mark Trapp[.]”) Nance does not explain what

facts he seeks to gain from these statements, why they are

essential to justify his opposition, or why he was not able to

obtain such facts in the allotted discovery period, as Rule 56(d)

requires. See FED. R. CIV. P. 56(d); Deere & Co, 462 F.3d at 706.

Fact discovery in this case was originally open for seven months,

a period of time to which Nance stated he had no objection. (See

5/3/18 Status Hr’g Tr.) When Nance requested an extension to

pursue additional discovery after discovery closed, the Court

granted it. (See 1/9/19 Minute Order, Dkt. No. 105.) Nance’s

declaration now alludes to new documents he claims to need. But

Rule 56(d) “does not allow a party to block summary judgment

simply by offering generalities about the need for further

discovery.” Staten v. Nissan N. Am., Inc., 134 F. App’x 963,



                               - 4 -
964–65 (7th Cir. 2005) (citation omitted). Thus, Nance’s Rule

56(d) argument fails, and the Court will judge Defendants’

summary judgment motions on the record as it stands.

              2.     Nance’s Compliance with Local Rules

     Both Empire Casting and the Universal Defendants argue in

their reply briefs that Nance failed to comply with Local Rule

6.1(b)(3), which states the requirements for responding to a

summary    judgment    movant’s       statement     of    undisputed    material

facts.    Empire     Casting    and    the     Universal     Defendants    moved

separately    for    summary    judgment,      each      submitting    their   own

statement of undisputed material facts. (See Universal Defs.

Stmt. of Facts, Dkt. No. 116; Empire Casting Stmt. of Facts,

Dkt. No. 121.) The Universal Defendants’ statement of facts

contains     52    paragraphs;    Empire       Casting      adopted    these   52

paragraphs in its statement of facts and added 16 paragraphs of

its own. Nance responded to all 68 paragraphs in his Response to

Defendants’ Statements of Facts. (See Pl.’s Resp. to Defs.’

Stmts. of Fact (“DSOF”), Dkt. No. 128.)

     Local    Rule     56.1    requires       the   party    opposing    summary

judgment to file a “concise response” to each numbered paragraph

in the movant’s statement of facts, including, in the case of

any disagreement, “specific references to the affidavits, parts

of the record, and other materials relied upon.” N.D. Ill. L.



                                      - 5 -
R. 56.1(b)(3). Any facts not specifically controverted by the

opposing    party      will    be    deemed        admitted.     N.D.        Ill.       L.

R. 56.1(b)(3)(C).         Nance responded by agreeing with or admitting

that   he   does    not    have     evidence       to    controvert     36    of    the

Defendants’ statements. (See DSOF ¶¶ 1, 3-4, 6, 8, 10-12, 20-

21, 26-27, 31, 34-41, 45, 51, 53-58, 60-61, 63, 65-68.) Nance’s

responses      to   the       remaining       32        statements     are      either

unresponsive, not supported by citations to admissible record

evidence, or otherwise improper. (See DSOF ¶¶ 2, 5, 7, 9, 13-

19, 22-25, 28-30, 32-33, 42-44, 46-50, 52, 59, 62, 64.) For

example, Nance’s response to paragraphs 48-50 consists largely

of a series of sarcastic questions. (Id. ¶¶ 48-50.) At times,

Nance supports his denials of Defendants’ statements with a

citation to his own declaration, but when the Court follows that

trail,   the   cited      portion    of   the      declaration       consists      of   a

citation to another individual’s declaration. (Id. ¶¶ 13-14.)

Nance often used his responses as an opportunity to argue the

facts rather than admit or deny them. (See, e.g., DSOF ¶¶ 9,

30.) Other denials were simply unresponsive to the facts at

issue. (See, e.g., id. ¶ 5.)

       Overall, Nance’s references make it difficult for the Court

to determine which facts are disputed in this case. Judges are

not like pigs, hunting for truffles buried in briefs. United



                                      - 6 -
States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991). While courts

liberally construe pleadings of individuals who proceed pro se,

district courts are not obliged to “scour the record looking for

factual disputes.” Zoretic v. Darge, 832 F.3d 639, 641 (7th Cir.

2016) (citation omitted). Thus, a court may require strict

compliance with Rule 56.1 even for a pro se plaintiff. Id.

Accordingly, the Court will disregard Plaintiff’s response to

Defendants’ statements of fact and deem the material facts in

Defendants’ statements admitted. See id.; Cady v. Sheahan, 467

F.3d 1057, 1060 (7th Cir. 2006); Stoltey v. Brown, 283 F. App’x

402, 405 (7th Cir. 2008). The Court will rely on Defendants’

statements of fact, but as Nance is opposing summary judgment,

the Court will view these facts in the light most favorable to

Nance. Stoltey, 283 F. App’x at 405.

     Additionally, Empire Casting notes that Nance’s response

brief is 33 pages long, in excess of Local Rule 7.1’s 15-page

limitation for such a brief. See N.D. Ill. L. R. 7.1. Empire

Casting asks the Court to strike Nance’s response brief because

he failed to seek prior approval from the Court to file his

excessive brief pages. Moreover, Empire Casting stresses that

Nance’s brief often veers off-topic from the dispute at hand,

does not clearly identify which undisputed facts he relies on,

and thus is difficult to parse for plausible legal arguments.



                              - 7 -
However, given Nance’s pro se status, the Court declines to

strike his brief. The Court turns to the facts of the case as

set forth in the Defendants’ Statements of Fact.

                                    B.    Facts

     This    case     concerns      Nance’s       allegations        of     employment

discrimination during his time as a background actor, or “extra,”

on a television series named Chicago Med. Nance contends that

Defendants treated him differently than white and female extras

when the Universal Defendants instructed Empire Casting to stop

casting Nance as an extra on Chicago Med after an internal

investigation      concluded     that     Nance    threatened        another    extra

while vying for screen time.

     Nance    is    a   69-year-old         African-American           resident      of

Illinois.    (Pl.’s     Resp.    to      Defs.’   Stmt.    of       Facts    ¶¶ 3,   53

(“DSOF”),    Dkt.    No.    128.)     NBCUniversal        is    a    media     company

headquartered in New York, New York. (DSOF ¶ 1.) Open 4 Business

Productions     and        Universal        Television         are        wholly-owned

subsidiaries of NBC Universal. (Id.) Empire Casting is a company

that casts extras on various film and television productions.

(Id. ¶ 54.) Joan Philo is an Illinois resident who worked first

for Universal Television, and then for Empire Casting, as a

Casting Director. (Id. ¶ 2.)




                                         - 8 -
       Universal Studios produces the television show Chicago Med,

a drama set in a fictional hospital in Chicago. (DSOF ¶¶ 5-6.)

In September of 2015, Joan Philo offered Nance a role as an extra

playing an Emergency Room (“ER”) doctor in Season One of Chicago

Med. (Id. ¶ 8.) Nance was considered a “core” extra, meaning he

would appear in multiple episodes of Chicago Med, rather than

being hired to appear in a single scene. (Id. ¶ 10.) Universal

Television employed Nance throughout Season One of Chicago Med.

(DSOF ¶ 11.)

       Nance began to experience conflict on the Chicago Med set.

Other extras made comments to Nance suggesting that they resented

the amount of screen time Nance received. (DSOF ¶ 16.) At times,

Nance confronted other extras when he felt they were acting

inappropriately or unprofessionally on set. (Id. ¶ 15.) On or

about    February   22,    2016,   Nance   approached     Chicago   Med’s

Assistant Director Patrick Priest and told him that he wished to

“file charges” of harassment against Chicago Med extras Christie

Tate and Donny Williams. (DSOF ¶ 20.) Priest informed Nance that

Tate and Williams had already accused Nance of harassment. (Id.

¶ 20.) Nance then prepared a packet of materials that he gave to

Priest    and   Philo,    containing   various   pieces    of   evidence

concerning the nature of his relationship with Tate. (Id. ¶¶ 21-

22.)



                                   - 9 -
       Martha    Schniepp,      a     human       resources   administrator       from

NBCUniversal, ultimately investigated the issues among Nance,

Tate, and Williams. (DSOF ¶ 25.) Apparently, Williams told Nance

to stay away from Tate on set, and Williams and another extra,

Marcus Funches, made false statements about Nance. (Id. ¶ 26.)

Tate, Williams, and Funches are African American. (Id. ¶ 27.)

Nance believed he was being cast less because he complained about

Tate and Williams. (Id. ¶ 26.) Schniepp concluded that the

conduct Nance complained of occurred on the set of a different

television       show,    or    in     private       communications,        and   that

therefore Nance did not violate any Universal Television policy.

(DSOF   ¶ 28.)     Schniepp       further         concluded   that    there    was   no

evidence to suggest Nance was cast less frequently after he

complained—indeed, he worked more hours on Chicago Med season

one than any other extra portraying an ER doctor. (Id. ¶¶ 28-

30.)    Around      March       18,        2016,     NBCUniversal       closed       the

investigation and Schniepp assured Nance that his status with

the show remained unchanged. (Id. ¶ 31.)

       On   or   about    April      26,    2016,     Nance   filed    a    Charge   of

Discrimination         with    the    U.S.        Equal   Employment       Opportunity

Commission (“EEOC”). (DSOF ¶ 33; EEOC Charge, Ex. 15 to Nance

Dep.,   Dkt.     No.     117-1.)     In     the    Charge,    Nance    claimed    that

NBCUniversal discriminated and retaliated against him on the



                                          - 10 -
basis of his race, color, and sex. He further alleged that

NBCUniversal retaliated against him on the basis of his age.

(See EEOC Charge.)

     Around July to August 2016, production of Chicago Med season

two began, and Nance continued to work as an extra portraying an

ER doctor. (DSOF ¶ 35.) At this point, Empire Casting, not

Universal Television, employed Nance and his fellow Chicago Med

extras. (Id. ¶¶ 37-38.) On September 24, 2016, Nance filed a

complaint   with   the   Illinois   Department   of   Labor   (“IDOL”)

accusing Empire Casting of failing to pay timely all wages owed

to him. (DSOF ¶ 39; see IDOL Notice of Wage Claim, Ex. 4 to Nance

Dep., Dkt. No. 117-1.)

     In late September 2016, Ashland Thomas, a white Chicago Med

extra, complained to a Chicago Med production manager that Nance

threatened him for obstructing Nance’s position in a scene. (DSOF

¶ 42.) Philo began an investigation of Thomas’s allegation.

(Id.) Thomas alleged that Nance threatened him not to block Nance

during filming, that if he did, Nance would push Thomas out of

the way. (Id. ¶ 44.) Another Chicago Med extra, Jennifer Mumper

(“Mumper”), complained that Nance had pushed her out of the way

when she attempted to enter a scene, telling her that she was in

“his spot.” (DSOF ¶ 47.) Nance denies both Thomas’s and Mumper’s

allegations. (Id. ¶¶ 45, 47.)



                               - 11 -
     After      hearing     the     results       of   Philo’s      investigation,

NBCUniversal executives decided that Nance should no longer be

cast as a Chicago Med extra. (DSOF ¶ 50.) The executives believed

Nance had violated a Universal Television policy prohibiting

threats of physical force and intimidating words. (Id.) The

NBCUniversal     executives        informed       Empire    Casting    that    Nance

should   not    be   cast    on    Chicago    Med      or   any   other    Universal

Television production, and on September 28, 2016, Empire Casting

terminated      Nance.      (DSOF    ¶¶ 50-51.)         After     Empire    Casting

terminated Nance from Chicago Med, it hired Nance as an extra on

four filming projects from September 30, 2016, to March 28, 2018.

(Id. ¶ 61.)

     Nance filed the instant suit on December 27, 2016, alleging

a variety of employment discrimination claims. He has amended

his Complaint several times. The Universal Defendants moved to

dismiss Nance’s Third Amended Complaint. On April 12, 2018, the

Court issued a Memorandum Opinion and Order dismissing many of

Nance’s remaining claims against the Universal Defendants with

prejudice. See Nance, 2018 WL 1762440. The following claims

remain against both the Universal Defendants and Empire Casting:

Counts I and VII, alleging race discrimination in violation of

Title    VII,   42   U.S.C.       § 2000e    et    seq.;    Count    II,    alleging

disparate treatment in violation of Title VII; and Count IX,



                                      - 12 -
alleging retaliation in violation of the Equal Pay Act, 29 U.S.C.

§ 206(d). The following claims remain solely against Empire

Casting: Count III, alleging a hostile work environment in

violation of Title VII; Count IV, alleging sex discrimination in

violation of Title VII; Count V, alleging age discrimination in

violation of Title VII; and Counts VI and X, alleging retaliation

in violation of Title VII. Defendants now move for summary

judgment on all remaining claims.

                            II.    STANDARD

     Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); see also Liu

v. T&H Mach., Inc., 191 F.3d 790, 794 (7th Cir. 1999) (citation

omitted). A genuine issue of material fact exists only if “the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”    Pugh v. City of Attica, 259 F.3d 619,

625 (7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). If the moving party satisfies its

burden, the non-movant must present facts to show a genuine

dispute exists to avoid summary judgment, which requires that he

“do more than simply show that there is some metaphysical doubt

as to the material facts.” Sarver v. Experian Info. Sols., 390

F.3d 969, 970 (7th Cir. 2004). When considering the Universal



                                  - 13 -
Defendants’ and Empire Casting’s Motions for Summary Judgment,

the Court construes the facts in the light most favorable to

Nance. See First State Bank of Monticello v. Ohio Cas. Ins. Co.,

555 F.3d 564, 567 (7th Cir. 2009). But the nonmovant “is only

entitled to the benefit of inferences supported by admissible

evidence,     not   those    ‘supported     by   only   speculation     or

conjecture.’” Grant v. Trustees of Ind. Univ., 870 F.3d 562, 568

(7th Cir. 2017).

                            III.   DISCUSSION

     The Court will first address the counts pending against

both Empire Casting and the Universal Defendants, and then turn

to the counts that are pending solely against Empire Casting.

                    A.   Counts Against All Defendants

             1.   Counts I and VII: racial discrimination

     Count I alleges race discrimination in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

Title VII makes it unlawful for an employer to “discriminate

against any individual… because of such individual’s race.” 42

U.S.C.   §    2000e–2(a)(1).   Nance    additionally    brings   a    race

discrimination claim under 42 U.S.C. § 1981, in Count VII.

However, courts analyze both Title VII and § 1981 claims under

Title VII “because the analysis for these two claims is generally

the same under either statute.” Alexander v. Casino Queen, Inc.,



                                   - 14 -
739 F.3d 972, 979 n.2 (7th Cir. 2014) (citation omitted). Thus,

the Court will consider them together.

       In Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th

Cir.    2016),   the   Seventh   Circuit    refined       the   approach   that

district courts must take in evaluating Title VII claims. The

court refocused the inquiry on “simply whether the evidence would

permit a reasonable factfinder to conclude that the plaintiff’s

race,    ethnicity,    sex,   religion,     or    other   proscribed   factor

caused the discharge or other adverse employment action.” Id. at

765. Under this inquiry, “[e]vidence must be considered as a

whole” regardless of whether it is “direct” or “indirect” in

nature. Id. Ultimately, a plaintiff facing summary judgment must

produce sufficient evidence that a rational jury could conclude

that the employer took the adverse action against the plaintiff

because he belongs to a protected class. Alexander, 739 F.3d at

979.

       It appears that the adverse action at issue is Nance’s

termination during production of Chicago Med season two. (See

Pl.’s Resp. 8, Dkt. No. 129.) As best the Court can tell, the

basis of Nance’s legal argument against summary judgment on his

race discrimination claim is that the Universal Defendants and

Empire    treated      him    differently        than   similarly    situated

employees. Nance uses his fellow Chicago Med extra Ashland



                                   - 15 -
Thomas, who complained about Nance physically threatening him,

as his primary comparator. Nance argues that Thomas “bullied

[Nance], [Nance] reported it to Joan Philo, and Joan Philo did

not report it. Bullying violates the same policy NBC and Empire

Casting report plaintiff violated.” (Pl.’s Resp. at 21.) Nance

argues that the Defendants “allowed Ashland Thomas to keep his

job because he was white and terminated plaintiff who is black

for the same NBC et al. and Empire Casting LLC policy.” (Pl.’s

Resp. at 8.) Nance further claims that “similarly situated

extras . . . who are white and females [Ashland Thomas, Stacey

Krenning,      Jennifer    Hemminger,      Connie   Kincer,      and   Virginia

McEligott] . . . were alleged, on or around September of 2015

through the time of Nance’s termination, to have threatened other

persons on the Chicago med show with physical force and/or

intimidating words but were not disciplined or terminated as

plaintiff.” (Pl.’s Resp. at 19.)

     Thus Nance invokes the McDonnell Douglas burden-shifting

framework, under which a plaintiff states a prima facie case of

discrimination by demonstrating four elements: (1) they are

members   of    a    protected    class;   (2)   they     were   meeting   their

employer’s legitimate expectations; (3) they suffered an adverse

employment action; and (4) at least one similarly situated

employee,      not   in   their   protected      class,    was   treated    more



                                     - 16 -
favorably. See McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802 (1973). If a plaintiff establishes a prima facie case, then

“the burden shifts” to the defendant to articulate a legitimate,

nondiscriminatory reason for the adverse employment action which

if believed by the trier of fact, would support a finding that

unlawful discrimination was not the cause of the employment

action. Alexander, 739 F.3d at 979. If the defendant meets this

burden, the burden then returns to the plaintiff to prove, by a

preponderance of the evidence, that the proffered reason is a

pretext for race discrimination. Id.

       However, Nance fails to state a prima facie claim under

McDonnell Douglas, because he cannot establish that any of his

comparators were indeed similarly situated to him. Nance does

not    present   any    evidence    that   Thomas     was    ever   accused    of

threatening or “bullying” him. Nor can he point to any evidence

in    the   record   that   shows   the    other    white    extras     he   names

(Krenning, Hemminger, Kincer, and McEligott) threatened people

on the Chicago Med set but were not disciplined or terminated as

Nance was. Furthermore, even assuming that Nance did state a

prima facie case, the Defendants have set forth a legitimate,

nondiscriminatory reason for firing him: that the Universal

Defendants’      investigation      found     Nance     to       have   violated

NBCUniversal’s         policy   against      threats        of   violence     and



                                    - 17 -
intimidating words. And Nance does not offer any evidence to

suggest that the proffered reason is mere pretext for race

discrimination. Thus, Nance cannot make out a case of Title VII

race discrimination under the McDonnell Douglas framework.

     Viewing the record as a whole, the Court concludes that no

reasonable jury could find that Nance was terminated based on

his race. The Defendants have set forth substantial evidence

that they reasonably relied on the results of NBCUniversal’s

investigation, which found that Nance threatened another extra

while vying for screen time. See Cracco v. Vitran Exp., Inc.,

559 F.3d 625, 636 (7th Cir. 2009). Accordingly, Defendants are

entitled to judgment as a matter of law on Nance’s Title VII and

§ 1981 race discrimination claims.

                  2.   Count II: Disparate Treatment

     Count II purports to state a claim of disparate impact in

violation   of    Title   VII.   In   its    ruling   on   the   Universal

Defendants’ Motion to Dismiss Nance’s Third Amended Complaint,

the Court held that Count II fails to state a claim for disparate

impact, but does state a claim for disparate treatment, and thus

could   proceed   under    the   latter     theory.   Nance’s    disparate

treatment theory is that NBCUniversal applied its “no threats of

violence” policy in a disparate manner by terminating Nance, but

not white extras who allegedly violated the same policy.



                                 - 18 -
      Under Title VII, differential treatment claims, also known

as   disparate    treatment      claims,      require      plaintiffs    to    prove

discriminatory motive or intent. Puffer v. Allstate Ins. Co.,

675 F.3d 709, 716 (7th Cir. 2012). When a plaintiff produces

evidence sufficient to raise an inference that an employer

applied its legitimate expectations in a disparate manner (i.e.,

applied expectations to similarly situated white employees in a

more favorable manner), the second and fourth McDonnell Douglas

prongs merge, allowing the plaintiff to establish a prima facie

case and proceed to the pretext inquiry. Montgomery v. Am.

Airlines,      Inc.,    626   F.3d   382,     394   (7th    Cir.   2010)    (citing

Elkhatib v. Dunkin Donuts, Inc., 493 F.3d 827, 831 (7th Cir.

2007)).

      It appears that Nance has abandoned his defense of his

disparate      treatment      theory,    as   his   brief    is    devoid     of   any

reference to that claim. Regardless, Nance’s disparate treatment

claim must fail for the same reasons that his Title VII race

discrimination claim did. He relies exclusively on presenting

similarly situated extras who were not disciplined as he was.

However, there is no record evidence that suggests any of the

extras    he    named    violated    NBCUniversal’s         legitimate      policy.

Thus, Defendants are entitled to judgment as a matter of law on

Nance’s disparate treatment claim is granted.



                                        - 19 -
               3.    Count IX: Retaliation in Violation
                          of the Equal Pay Act

     Count IX alleges that Defendants retaliated against Nance

in violation of the Equal Pay Act of 1963, 29 U.S.C. § 206(d).

To   survive        summary     judgment     on     an   Equal   Pay    Act

retaliation claim, a plaintiff must produce sufficient evidence

for a reasonable factfinder to conclude that (1) he engaged in

a protected activity; (2) he suffered an adverse employment

action; and (3) there is a but-for causal connection between the

protected activity and the materially adverse action. Heise v.

Canon Sols. Am., Inc., No. 16C8284, 2018 WL 3533255, at *11 (N.D.

Ill. July 23, 2018) (citing Univ. of Texas Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 362 (2013)).

     Defendants are entitled to summary judgment on Nance’s

retaliation claim for two reasons: First, Nance failed to advance

any arguments against summary judgment on this claim in his

response brief, or even mention the Equal Pay Act. Thus, it

appears   Nance      abandons    this      claim,   as   “unsupported   and

undeveloped arguments are waived.” Culver, 416 F.3d at 550.

Second, even if the Court looks to the arguments Nance made in

his Third Amended Complaint in favor of his retaliation claim,

there is insufficient evidence to survive a motion for summary

judgment. Nance argues in his Complaint that filing his claim

with the IDOL constitutes a statutorily protected expression for


                                   - 20 -
purposes of his EPA claim. However, the IDOL claim that Nance

filed solely concerns late or unpaid wages; it makes no mention

of gender-based pay discrimination. The claim provides:

      I have not been paid for the following days [in
      September of 2016] . . . I have inquired and discussed
      with supervisors and other employees of Empire’s
      Chicago office the lack of a good payment schedule for
      background/extra actors. Empire’s Chicago office
      employees   cannot    give    a   response    to   why
      background/extras have not been paid in a timely
      fashion. . .. Other background/actors working for NBC
      and being paid by their payroll contractor, Empire,
      have been complaining to each other.

(See IDOL Claim Application, Ex. Q to Pl.’s Resp. to Defs.’

Statement of Facts, Dkt. No. 131-17.)

      Although   filing    a    claim      with    the      IDOL   may     constitute

statutorily protected activity, the Seventh Circuit has held

that such complaint in the Title VII context must indicate that

the   discrimination     occurred     because          of   sex,   race,     national

origin, or some other protected class. Tomanovich v. City of

Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006); see also Krause

v. City of La Crosse, 246 F.3d 995, 1000 (7th Cir. 2001)

(applying    same    standard    to     Title      VII       and   Equal    Pay     Act

retaliation claims). Thus, merely complaining in general terms,

“without    indicating    a    connection         to    a    protected      class    or

providing    facts    sufficient      to    create          that   inference,”       is

insufficient. Tomanovich, 457 F.3d at 663. Nance urges that by

referring to other extras not being paid, he was implying that


                                    - 21 -
“females received their checks regularly.” (Third Am. Compl. at

¶ 189, Dkt. No. 67.) This simply does not follow from the plain

language of Nance’s claim. There is no language in Nance’s IDOL

claim   that   indicates     he   was   complaining   about   being   paid

irregularly because he is male; therefore, he has not satisfied

his requirement to show that he was participating in protected

activity. Thus, Defendants are also entitled to summary judgment

on Nance’s Equal Pay Act claim. The Court turns to the counts in

the Third Amended Complaint that remain pending solely against

Empire Casting.

                     B.   Counts Against Empire Casting

                1.    Count III: Hostile Work Environment in
                            Violation of Title VII

     Count III alleges that Empire Casting subjected Nance to a

hostile work environment based on his race. To state a Title VII

hostile work environment claim, Plaintiff must allege: (1) he

was subject to unwelcome harassment; (2) the harassment was based

on his race or sex; (3) the harassment was sufficiently severe

or pervasive so as to alter the conditions of his employment and

create a hostile or abusive atmosphere; and (4) there is a basis

for employer liability. Luckie v. Ameritech Corp., 389 F.3d 708,

713 (7th Cir. 2004).

     Again, Defendants are entitled to judgment on this claim

solely for the fact that Nance failed to address it at all in


                                   - 22 -
his   response   to   Defendants’    summary      judgment   motions.    See

Culver, 416 F.3d at 550 (“unsupported and undeveloped arguments

are waived”). Even if the Court looks to the arguments Nance

made in his Complaint, the claim still fails, for the same reason

it failed as against the Universal Defendants on their motion to

dismiss. See Nance, 2018 WL 1762440, at *3. In his Complaint,

Nance     describes   workplace     personality      conflicts,     general

bullying, and insults exchanged on social media. But he fails to

allege a connection between this harassment and his race. These

allegations “do not conform to the traditional hostile work

environment claim in that he does not allege that he was the

target of any racial slurs, epithets, or other overtly race-

related behavior.” Luckie, 389 F.3d at 713. Further, Nance adds

that the allegedly harassing employees “did not harass any other

African    American   extra   on   set.”    (Third   Am.   Compl.   ¶ 160.)

Additionally,    Nance   conceded      in   his    deposition     that   the

harassment principally flowed from Production Assistant Tanner

Masseth, and that Masseth was rude to extras of all races

equally. (See Nance Dep. at 254:23-24 (“It didn’t matter what

color, because he didn’t—he did it to everybody, you know.”).)

      As presented, then, Plaintiff’s allegations suggest that

his problems at work “were not related to his race—they were

related to him. The fact that he is a member of a protected class



                                   - 23 -
does not transform them [into an actionable claim for racial

harassment].” Herron v. DaimlerChrysler Corp., 388 F.3d 293, 303

(7th Cir. 2004). Thus, Empire Casting is entitled to judgment in

its favor on Nance’s hostile work environment claim.

                   2.   Count IV: Sex Discrimination in
                           Violation of Title VII

      In     Count      IV,   Nance     alleges      that     Empire    Casting

discriminated against him on the basis of his sex in violation

of Title VII when they terminated him for threatening behavior

but   did    not   terminate   female       extras   who    allegedly   behaved

similarly. Under Title VII, it is unlawful to discriminate

against any individual with respect to compensation, terms,

conditions,        or   privileges     of    employment      because    of   the

individual’s sex. 42 U.S.C. § 2000e-2(a)(1). This claim fails

for the same reason it failed against the Universal Defendants

on their motion to dismiss. See Nance, 2018 WL 1762440, at *3.

      As the Court has already advised Nance, male plaintiffs

pursuing a sex discrimination claim face an additional hurdle in

stating a claim. See Nance, 2018 WL 1762440, at *3. Nance must

demonstrate background circumstances that suggest he is a member

of a protected class in this situation, as there is a general

presumption that employers do not discriminate against “majority

employees.” See Mills v. Health Care Servs. Corp., 171 F.3d 450,

455-57      (7th    Cir.   1999)     (listing   examples      of   “background


                                      - 24 -
circumstances”). These circumstances can include any allegations

that the particular employer at issue has some inclination or

reason to discriminate against the majority (here, men) or

allegations that indicate that there is something “fishy” about

the facts of the case. See Miller v. Chicago Transit Auth.,

No. 17-CV-00806, 2018 WL 905517, at *3 (N.D. Ill. Feb. 15, 2018)

(citing Mills, 171 F.3d at 455-57).

     Nance    failed      to   address    this   problem    with   his   sex

discrimination claim in his brief. Nance does not cite to any

evidence     that   suggests     Empire     Casting   was    inclined     to

discriminate against men or treat male employees differently

because of their sex. See Miller, 2018 WL 905517, at *3. Nor

does he assert any direct evidence of sex discrimination. See

Mills v. Health Care Serv. Corp., 171 F.3d at 457. Considering

the record as a whole, Nance has not made the showing required

to   state     a    “reverse      discrimination”     claim.       His   sex

discrimination claim fails as a matter of law, and Empire Casting

is entitled to judgment on this count.

                    3.    Count V: Age Discrimination
                         in Violation of Title VII

     Count V alleges that Empire Casting discriminated against

Nance on the basis of his age in violation of Title VII. As the

Court explained to Nance in its 2018 Opinion, Nance cannot bring

an age discrimination claim under Title VII. See Nance, 2018 WL


                                   - 25 -
1762440, at *4; 42 U.S.C. § 2000e-2(a)(1); Khan v. Univ. of Chi.

Hosps., No. 96C7949, 1997 WL 711421, at *3 (N.D. Ill. Nov. 7,

1997) (granting summary judgment for defendant on plaintiff’s

age   discrimination   claim   premised   on     Title   VII).    However,

assuming Nance had properly brought his claim under the Age

Discrimination   in    Employment   Act   (the    “ADEA”),   29    U.S.C.

§ 623(a)(1), the claim still cannot survive summary judgment.

      In ADEA discrimination cases, as in Title VII cases, the

test is “simply whether the evidence would permit a reasonable

factfinder to conclude that the plaintiff’s race, ethnicity,

sex, religion, or other proscribed factor caused the discharge

or other adverse employment action.” See David v. Bd. of Trustees

of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017)

(citing Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th

Cir. 2016)). For both ADEA and Title VII cases, the McDonnell

Douglas burden-shifting framework is still a viable means of

organizing circumstantial evidence. See id. However, Nance’s

allegations of age discrimination fail under both Ortiz and

McDonnell Douglas. The Court already held that Nance plead

himself out of court on his age discrimination claim against the

Universal Defendants by stating that at least five of seven

allegedly similarly situated people are actually older than 40.

See Nance, 2018 WL 1762440, at *4; Third Am. Compl. at ¶ 130 n.



                                - 26 -
20 (describing these individuals as “white males and females

over 40 years old”). This problem equally dooms Nance’s sex

discrimination claim against Empire Casting, yet Nance does not

mention it in his summary judgment briefing. There simply are

not facts in the record that would permit a reasonable jury to

conclude that Nance would have kept his job had he been younger.

Thus, Empire Casting is entitled to summary judgment on this

count.

         4.   Counts VI and X: Retaliation in Violation
                      of Title VII and ADEA

     In Counts VI and X, Nance alleges sex, age, and race-based

retaliation in violation of Title VII, the ADEA, and § 1981.

The Seventh Circuit generally applies the same prima facie

requirements to retaliation claims brought under Title VII,

Section 1981, and the ADEA. Humphries v. CBOCS W., Inc., 474

F.3d 387, 403 (7th Cir. 2007) (describing same requirements for

Title VII and Section 1981 retaliation claims), aff’d, 553 U.S.

442 (2008); Horwitz v. Bd. of Educ. of Avoca Sch. Dist. No. 37,

260 F.3d 602, 610 (7th Cir. 2001) (applying same requirements to

ADEA retaliation claim). To establish his retaliation claim,

Nance must show: (1) that he engaged in a statutorily protected

activity; (2) a materially adverse action taken by the employer;

and (3) a causal connection between the two. Volling v. Kurtz




                             - 27 -
Paramedic    Servs.,   Inc.,    840   F.3d   378,   383    (7th   Cir.   2016)

(citation omitted).

      This Court has already held that Nance met the first two

prongs, but not the third, when asserting this claim against the

Universal Defendants. See Nance, 2018 WL 1762440, at *5. The

first two prongs are satisfied because Nance filed an EEOC Charge

in April 2016 alleging race, age, and sex-based discrimination,

and Defendants terminated him in September 2016. However, Nance

still does not suggest a causal link between his EEOC Charge and

termination beyond mere timing. And causation requires more than

the   mere   fact   that   an   employer’s    action      happens   after   an

employee’s protected activity. Boss v. Castro, 816 F.3d 910, 918

(7th Cir. 2016) (citation omitted). Indeed, the undisputed facts

show that three months after Nance filed his EEOC Charge, Empire

Casting hired him to work on the second season of Chicago Med.

(DSOF ¶¶ 35, 38.) Nance does not explain why Empire Casting would

hire him for season two and then, soon after, retaliate against

him for filing an EEOC Charge. Nor does he explain why, if Empire

Casting retaliated against him for filing an EEOC Charge, it

then went on to hire him as an extra on four filming projects

from September 30, 2016, to March 28, 2018. (Id. ¶ 61.)

      Even viewing the facts in the light most favorable to Nance,

there is insufficient evidence to suggest causation in this case.



                                  - 28 -
Accordingly, Empire Casting is entitled to judgment in its favor

on Nance’s retaliation count.

                         III.     CONCLUSION

     For the reasons stated herein, Empire Casting’s Motion for

Summary Judgment (Dkt. No. 119) and the Universal Defendants’

Motion for Summary Judgment (Dkt. No. 114) are both granted.


IT IS SO ORDERED.




                                 Harry D. Leinenweber, Judge
                                 United States District Court

Dated: 7/29/2019




                                - 29 -
